EXHIBIT 10.2
 
Execution Copy


EMPLOYMENT AGREEMENT
This EMPLOYMENT AGREEMENT (“Agreement”) is entered into as of September 9, 2019
(“Effective Date”) by and between Spectrum Brands Holdings, Inc., a Delaware
corporation, (the “Company”) and Jeremy W. Smeltser (“Executive”).
WHEREAS, the Company desires to employ Executive upon the terms and conditions
set forth herein;
WHEREAS, Executive is willing and able to accept such employment on the terms
and conditions set forth herein; and
WHEREAS, Executive’s employment with the Company is expressly conditioned upon
the agreement by Executive to the terms and conditions of such employment as
contained in this Agreement.
NOW THEREFORE, in consideration of the promises and mutual agreements contained
herein, which include the provision of certain benefits and compensation to
which Executive would not otherwise be entitled or receive, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Company and Executive hereby agree as follows:
1.          Employment Duties and Acceptance.  As of October 1, 2019, the
Company shall employ Executive as, and Executive agrees to serve and accept
employment with the Company as, an employee on such date with the title of
Executive Vice President. Commencing on December 20, 2019 or such earlier date
as the Company may elect, Executive shall commence service as Executive Vice
President and Chief Financial Officer of the Company, reporting directly to the
Chief Executive Officer (the “CEO”) of the Company.  During the Term (as defined
in Section 2 hereof), Executive shall devote substantially all of his working
time and best efforts to such employment and perform such duties as an employee
and subsequently, as Executive Vice President and Chief Financial Officer, in
each case including those duties reasonably assigned by the CEO and/or his
representatives and/or the board of directors of the Company (the “Board”) or
committees thereof.   Executive shall be based at the Company’s world
headquarters in Wisconsin or Missouri office, as determined by the Company.  In
addition, during the Term, Executive agrees to serve without additional
compensation as the Chief Financial Officer and or as an officer or director of
any other subsidiaries or affiliates of the Company, as reasonably requested by
the Company. Other than as provided in this Agreement or subsequently
specifically and explicitly approved by the Board or the Compensation Committee,
Executive shall not be entitled to any other compensation, benefits or severance
for Executive’s service to the Company.
2.          Term of Employment.  Subject to the termination of employment as set
forth in Section 4 hereof, Executive’s employment and appointment hereunder
shall be for a term commencing on the Effective Date and expiring on September
30, 2020 (the “Initial Term”).  Upon expiration of the Initial Term and subject
to the earlier termination of employment as set forth in Section 4 hereof, this
Agreement shall automatically extend for
1

--------------------------------------------------------------------------------

successive renewal periods of one (1) year (the “Renewal Term(s)”).  The Initial
Term and any Renewal Term shall be collectively referred to as the “Term”.
3.          Compensation and Benefits. During the Term of this Agreement and
provided Executive’s employment has not terminated pursuant to Section 4 hereof,
in consideration for the performance by Executive of his duties hereunder, the
Company shall pay or provide to Executive certain compensation and benefits as
set forth in this Section 3 and such other compensation as the Board and/or the
Compensation Committee thereof (the “Compensation Committee”) may determine
(collectively, “Compensation and Benefits”).  Executive agrees to accept the
Compensation and Benefits as set forth in this Section 3 in full satisfaction
for his performance hereunder and agrees that necessary withholdings for taxes,
FICA contributions and the like including any other applicable withholdings) may
be deducted from such Compensation and Benefits.
(a)          Base Salary.  During the term, Executive shall receive a base
salary of Five Hundred Thousand Dollars ($500,000) per annum for the duration of
the Term (the “Base Salary”), which Base Salary shall be paid in accordance with
the Company’s policies and payroll schedule.  The Compensation Committee may
review from time to time the Base Salary payable to Executive hereunder and may,
in its sole discretion, increase Executive’s Base Salary.  Any such increased
Base Salary shall be and become the “Base Salary” for purposes of this
Agreement.
(b)          Bonus.  Executive shall be eligible to receive a Management
Incentive Plan bonus (or a comparable successor bonus) for each fiscal year
ending during the Term (commencing with Fiscal Year 2020), payable annually in
arrears, which shall be based on a target of 80% of the Base Salary paid to the
Executive during the applicable Fiscal Year and a maximum bonus opportunity of
160% the Base Salary paid to the Executive during the applicable Fiscal Year,
provided that in all cases the Company achieves certain annual performance goals
as established by the Board and/or Compensation Committee from time to time (the
“Bonus”).  The Board and/or the Compensation Committee may, in its sole
discretion, increase the annual Bonus.  Any such increased annual Bonus shall be
and become the “Bonus” for purposes of this Agreement.  The Bonus shall be
payable in cash in accordance with the Company’s customary practices, but not
later than the 74th calendar day following the end of the fiscal year to which
the Bonus relates.  Except as specifically set forth herein, as a condition
precedent to the payment of the Bonus, Executive must remain employed and in
good standing with the Company on the date the Bonus is paid.
(c)          Insurance Coverages and Benefits.  Executive shall be eligible to
participate in such insurance plans and all other benefits (including, but not
limited to, medical, dental, vision, life), if any, as are made available from
time to time by the Company to its executive officers, subject to the terms and
conditions of such plans, as may be amended, modified or terminated by the
Company in its sole discretion from time to time.
2

--------------------------------------------------------------------------------

(d)          Equity Incentive Plan Award.  Executive shall be eligible to
participate in the Company’s Equity Incentive Program (or comparable successor
plan) (“EIP”). On or prior to December 31, 2019, for service for the 2020 fiscal
year, Executive shall receive an equity or equity based award (“EIP Award”) with
a grant date value of $1,000,000 with the form(s) of equity and vesting
conditions including time and performance and other additional terms and
conditions to be determined and communicated at the time of the grant (the
“FY2020 Grant”).  The terms of the FY2020 Grant shall be set forth in separate
documentation in an award agreement (in the Company’s form) and the terms and
conditions of such award agreement shall govern in all respects, unless such
award agreement explicitly provides otherwise. For each subsequent fiscal year
ending during the Term (commencing with fiscal year 2021), Executive shall be
eligible to receive an EIP Award with a target value of 200% of Base Salary with
the form(s) of equity and vesting conditions including time and performance and
other additional terms and conditions to be determined and communicated at the
time of the grant. The determination of target value and other conditions
(including time and performance, to the extent applicable) shall be made by the
Compensation Committee and/or the Board, in their sole discretion.  Both the
grant of any EIP Award and vesting of any awards pursuant to the EIP Award shall
be in accordance with the terms and conditions of the award agreement for such
EIP Award and the applicable shareholder-approved stock plan and shall be
subject to the Board and/or the Compensation Committee’s approval. The terms of
the FY2020 Grant and any subsequent EIP Award shall be set forth in separate
documentation in award agreements (in the Company’s form) and the terms and
conditions of such award agreement shall govern in all respects, unless such
award agreement explicitly provides otherwise.  For the avoidance of doubt and
notwithstanding anything to the contrary, (x) for fiscal year 2019, it is
acknowledged and agreed that the Executive will not receive any Bonus, annual
bonus or other cash based bonus or Management Incentive Bonus or Equity
Incentive Award, EIP or other equity grant; and (y) for fiscal year 2020, it is
acknowledged and agreed that the Executive will not receive, except as set forth
herein, any other Bonus, annual bonus or other cash based bonus or Management
Incentive Bonus or Equity Incentive Award, EIP or other equity grant.
(e)          Vesting of Equity. The vesting of EIP Awards to Executive shall be
as provided in each applicable equity award agreement; provided, however, that
such equity award agreements shall be deemed to provide in case of any ambiguity
or discrepancy, that in the event of a termination of employment by the Company
without Cause (including a termination following a Change in Control, which for
the purposes of this Agreement, shall have the meaning ascribed to it in the
Company’s omnibus equity plan in effect as of the date hereof), for death or
Disability, or by Executive for Good Reason (each as defined in this Agreement),
there shall be accelerated vesting of a portion of the unvested outstanding
time-based awards which have been granted (pro
3

--------------------------------------------------------------------------------

rata based on the number of days employed during such vesting period) and any
other forms of equity awards (including performance based equity or equity based
awards) shall be forfeited in their entirety.
(f)          Relocation Benefits.  (i) Subject to the Executive’s continued
employment, the Company shall pay or reimburse the Executive to cover all costs
reasonably incurred or paid by the Executive in connection with relocating the
Executive’s primary residence to Madison, Wisconsin up to a maximum of $75,000. 
Any reimbursements shall be paid within sixty (60) days after submission of
written documentation in accordance with Company policy substantiating such
expenses. (ii) Subject to the Executive’s continued employment, the Executive
shall be entitled to the provision of a Company-funded executive apartment for
Executive’s use for a period of up to twelve (12) months following Executive’s
commencement of employment with the Company. In the event Executive resigns
without Good Reason or is terminated by the Company for Cause, as each term is
defined in this Agreement, during the Initial Term, Executive agrees to
reimburse the Company for all relocation benefits provided to him.
(g)          Vacation.  Executive shall be entitled to four (4) weeks of
vacation per year.
(h)          Executive Lease Program.  Executive shall be entitled to
participate in the Company’s Executive Lease Program during the Term for so long
as such benefit is available to other executives of the Company.
(i)          Other Expenses.  Executive shall be entitled to reimbursement of
reasonable and documented expenses actually incurred or paid by Executive in the
performance of Executive’s duties under this Agreement, upon presentation of
expense statements, vouchers or other supporting information in accordance with
Company policy.  All expense reimbursements and other perquisites of Executive
are reviewable periodically by the Compensation Committee, the Board and/or
their representatives.
(j)          D&O Insurance.  Executive shall be entitled to indemnification from
the Company to the maximum extent provided by law, but not for any action, suit,
arbitration or other proceeding (or portion thereof) initiated by Executive,
unless authorized or ratified by the Board.  Such indemnification shall be
covered by the terms of the Company’s policy of insurance for directors and
officers in effect from time to time (the “D&O Insurance”).  Copies of the
Company’s charter, by-laws and D&O Insurance will be made available to Executive
upon request.
4.          Termination.
(a)          Termination by the Company with Cause.  The Company shall have the
right at any time to immediately terminate Executive’s employment
4

--------------------------------------------------------------------------------

hereunder upon written notice upon the occurrence of any of the following (any
such termination being referred to as termination for “Cause”):

(i)
the commission by Executive of any deliberate and premeditated act taken by
Executive in bad faith against the interests of the Company or the Executive
engages in conduct that discriminates against or harasses any employee or other
person providing services to the Company on the basis of any protected class
such that it would harm the reputation of the Company or its affiliates if the
Executive was retained as an employee, as determined by the Company in good
faith after a reasonable inquiry;

(ii)
Executive has been convicted of, or pleads nolo contendere with respect to any
felony, or of any lesser crime or offense having as its predicate element fraud,
dishonesty or misappropriation of the property of the Company;

(iii)
the habitual drug addiction or intoxication of Executive which negatively
impacts his job performance or Executive’s failure of a company-required drug
test;

(iv)
the willful failure or refusal of Executive to perform his duties as set forth
herein or the willful failure or refusal to follow the direction of the CEO, the
Board and or committees thereof, provided (to the extent curable) such failure
or refusal continues after ten (10) calendar days of the receipt of notice in
writing from the Board or the Compensation Committee of such failure or refusal,
which notice refers to this Section 4(a) and indicates the Company’s intention
to terminate Executive’s employment hereunder if such failure or refusal is not
remedied within such ten (10) day period, provided that in no event shall the
Company be required to provide more than one such notice or cure period (to the
extent a cure period is applicable) within any 12 month period; or

(v)
Executive materially breaches any of the terms of this Agreement, any other
agreement between Executive and the Company or the Company’s polices, which
breach (to the extent curable) is not cured within ten (10) calendar days after
notice from the Company to Executive of such breach, which notice refers to this
Section 4(a) and indicates the Company’s intention to terminate Executive’s
employment hereunder if such breach is not cured within such ten (10) day
period, provided that in no event shall the Company be required to provide more
than one such notice or cure period (to the extent a cure period is applicable)
within any 12 month period.

If such definition of termination for “Cause” set forth above conflicts with
such definition in Executive’s time-based or performance based
5

--------------------------------------------------------------------------------

restricted stock unit or restricted stock award agreements (individually, the
“Stock Agreement” and collectively, the “Stock Agreements”), or any agreements
referred to therein, the definition set forth herein shall control.
(b)          Termination by Company for Death or Disability.  The Company shall
have the right at any time to terminate Executive’s employment hereunder upon
thirty (30) calendar days prior written notice upon Executive’s inability to
perform the essential functions of his job, with or without reasonable
accommodation, hereunder by reason of any mental, physical or other Disability
for a period of at least six (6) consecutive months (for purposes hereof,
“Disability” has the same meaning as in the Company’s disability policy), if
within thirty (30) calendar days after such notice of termination is given,
Executive shall not have returned to the full-time performance of his duties,
with or without reasonable accommodation.  The Company’s obligations hereunder
shall, subject to the provisions of Section 5(b), also terminate upon the death
of Executive.
(c)          Termination by Company without Cause.  The Company shall have the
right at any time to terminate Executive’s employment for any other reason
without Cause upon ninety (90) calendar days prior written notice or immediately
with payment of base salary in lieu of notice thereof to Executive.  Any failure
by the Company to renew the Term of this Agreement shall be deemed a termination
by the Company without Cause as of the expiration of the Term for all purposes
of this Agreement, unless the failure to renew is because of Executive’s refusal
to renew or because a termination has occurred prior to the expiration of the
Term.
(d)          Voluntary Termination by Executive.  Executive shall be entitled to
voluntarily terminate his employment hereunder upon ninety (90) calendar days’
prior written notice to the Company.  Any such termination shall be treated as a
termination by the Company for “Cause” under Section 5(a).
(e)          Termination by Executive for Good Reason.  Executive shall be
entitled to terminate his employment and appointment hereunder for Good Reason
if the Company fails to remedy the condition creating the Good Reason within
thirty (30) calendar days after receiving written notice from Executive to the
Company, and any such termination shall be treated as a termination by the
Company without Cause.  Written notice of the existence of the condition
creating the Good Reason termination must be given by the Executive to the
Company within ninety (90) calendar days after the first occurrence of the
condition.  For this purpose, “Good Reason” shall mean:

(i)
any material reduction, not consented to by Executive, in Executive’s Base
Salary then in effect;

6

--------------------------------------------------------------------------------

(ii)
the relocation, not consented to by Executive, of the Company’s office as
determined by the Company pursuant to Section 1 to a location more than fifty
(50) miles from such office, or the requirement by the Company that Executive be
permanently based at an office other than the Company’s world headquarters in
Wisconsin (or Missouri if elected by the Company), except for required travel on
the Company’s business to an extent substantially consistent with Executive’s
business travel obligations;

(iii)
a substantial diminution not consented to by Executive, in the nature or scope
of Executive’s responsibilities, authorities, powers, functions or duties;



(ii)
a breach by the Company of any of its material obligations under this Agreement;
or

(v)
the failure of the Company to obtain the agreement for any successor to the
Company to assume and agree to perform this Agreement.

(f)          Notice of Termination.  Any termination (except due to the death of
Executive) shall be communicated by Notice of Termination to the other party
hereto given in accordance with Section 8.  For purposes of this Agreement, a
“Notice of Termination” means a written notice given prior to the termination
which (i) indicates the specific termination provision in this Agreement relied
upon, (ii) sets forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of Executive’s employment under the provision
so indicated and (iii) if the termination date is other than the date of receipt
of such notice, specifies the termination date of this Agreement based on the
notice period required in this Agreement.  The failure by any party to set forth
in the Notice of Termination any fact or circumstance which contributes to a
showing of Cause or Good Reason shall not waive any right of the Company
hereunder or preclude the Company from asserting such fact or circumstance in
enforcing its rights under this Agreement.
(g)          Upon termination of Executive’s employment with the Company, unless
the Company requests otherwise, Executive shall be deemed to have resigned,
effective immediately, from all positions, offices, directorships, memberships,
and other positions he held with the Company and its affiliates, and Executive
shall execute any documents reasonably required to effectuate the foregoing. 
Executive’s prompt execution of such documents shall be a condition precedent to
the receipt of severance benefits as set forth in this Agreement and failure to
do so shall result in a termination for Cause.
5.          Effect of Termination of Employment.
7

--------------------------------------------------------------------------------

(a)          Termination by the Company with Cause or Voluntarily by Executive. 
If  during the Term, the Executive’s employment is terminated by the Company
with Cause or if Executive voluntarily terminates his employment without Good
Reason hereunder, Executive’s Compensation and Benefits specified in Section 3
shall cease at the time of such termination, and Executive shall not be entitled
to any compensation specified in Section 3 which was not required to be paid
prior to such termination; provided, however, that Executive shall be entitled
to continue to participate in the Company’s medical benefit plans to the extent
required by law.  Upon any such termination of employment, the Company shall
promptly pay to Executive accrued salary and vacation pay, reimbursement for
expenses incurred through the date of termination in accordance with the Company
policy, and accrued benefits through the Company’s benefit plans, programs and
arrangements. If the Executive’s employment is terminated for Cause or Executive
voluntarily terminates his employment without Good Reason (at a time when
grounds for Cause does not exist) then all of Executive’s unvested equity shall
be forfeited.
(b)          Termination Without Cause, for Good Reason, Death or Disability. If
during the Term, the Executive’s employment is terminated (i) by the Company
without Cause, (ii) by Executive for Good Reason pursuant to Section 4(e), or
(iii) by reason of death or by the Company for Disability, Executive’s
Compensation and Benefits specified in Section 3 shall cease at the time of such
termination, and Executive shall not be entitled to any compensation specified
in Section 3 which was not required to be paid prior to such termination. 
Without limiting the foregoing and provided Executive executes a separation
agreement with a release of claims in form and content agreeable to the Company,
as further set forth in Section 5(b)(vi) below, within fifty-five (55) calendar
days of such termination of employment (or such longer applicable time period if
required by applicable law) and Executive adheres to the restrictions set forth
in Sections 6 and 7 below, the Company shall pay Executive the amounts and
provide Executive the benefits as follows:

(i)
The Company shall pay to Executive as severance, an amount in cash equal to (A)
one and one-half (1½) times Executive’s Base Salary, and (B) one (1) times the
annual Bonus at target pursuant to any annual bonus or annual cash incentive
plan maintained by the Company in respect of the Fiscal Year in which the
termination occurs, such cash amount to be paid to Executive ratably monthly in
arrears over the 18-month period immediately following such termination. 
Additionally, the Company shall promptly pay to Executive, in cash, following a
termination under this Section 5(b), a pro rata portion of the annual Bonus
applicable to the Fiscal Year in which termination occurs based on the amount
Executive would have earned for the Fiscal year in which termination occurs if
Executive’s employment had not ceased.  Such pro-ration shall be based on the

8

--------------------------------------------------------------------------------

number of weeks Executive worked during such fiscal year prior to such
termination divided by 52.  Payment of this pro-rated Bonus amount will be made
in cash at the same time at which a Bonus would have been paid to Executive for
the fiscal year in which termination occurs if Executive’s employment with the
Company had not terminated.  In addition, the Company shall pay the Executive
any earned but unpaid bonus for the year prior to such termination, to the
extent such year was completed and a bonus was earned but not yet paid. Payments
otherwise receivable by Executive pursuant to this Section 5(b)(i) shall cease
immediately upon the discovery by the Company of Executive’s breach of the
covenants contained in Sections 6 or 7 hereof.

(ii)
For the 18-month period immediately following such termination, the Company
shall arrange to provide Executive and his dependents the additional medical and
dental benefits specified in Section 3(c) substantially similar to those
provided to other executives of the Company, subject to Executive timely
electing COBRA coverage. Benefits otherwise receivable by Executive pursuant to
this Section 5(b)(ii) shall cease immediately upon the discovery by the Company
of Executive’s breach of the covenants contained in Sections 6 or 7 hereof.  In
addition, benefits otherwise receivable by Executive pursuant to this Section
5(b)(ii) shall be reduced to the extent benefits of the same type are received
by or made available to Executive during the 18-month period following
Executive’s termination of employment (and any such benefits received by or made
available to Executive shall be reported to the Company by Executive).

(iii)
The vesting of the Executive’s outstanding equity awards shall be accelerated in
accordance with and to the extent set forth in Section 3(e).

(iv)
Executive’s accrued vacation (determined in accordance with Company policy) at
the time of termination shall be paid as soon as reasonably practicable.

(v)
If Executive’s employment with the Company terminates during the Term and
Executive is eligible for benefits under this Section 5(b), Executive shall not
be required to seek other employment or to attempt in any way to reduce any
amounts payable to Executive by the Company pursuant to this Section 5(b), and
there shall be no reduction or offset of such payments following Executive’s
obtaining any other employment.

(vi)
A condition precedent to the Company’s obligations to pay or provide the
severance and benefits in this Agreement shall be the Executive’s compliance
with Section 4(g) and Executive’s execution and delivery

9

--------------------------------------------------------------------------------

within fifty-five (55) days following his termination of employment (or such
longer applicable time period if required by applicable law) of a timely,
effective and irrevocable release of claims in favor of the Company and its
Affiliates, in the form and content provided by the Company (such condition, the
“Release Condition”).  If the Executive fails to execute and deliver such
release of claims within such fifty-five (55) day period (or such longer
applicable time period if required by applicable law), or if he revokes such
release as provided therein, then he shall not receive the payments and benefits
provided in Section 5(b)(i) and 5(b)(ii) and 5(b)(iii) or any other payment to
which he is not otherwise entitled, except as provided in this
Agreement.  Payments and benefits of amounts which do not constitute
nonqualified deferred compensation and are not subject to Section 409A (as
defined below) shall commence five (5) days after the Release Condition is
satisfied and payments and benefits which are subject to Section 409A shall
commence on the 60th day after termination of employment (subject to further
delay, if required pursuant to Section 9(b) below) provided that the Release
Condition is satisfied.

6.          Agreement Not to Compete.
(a)          Executive agrees that during the Non-Competition Period (as defined
below), he will not, directly or indirectly, in any capacity, either separately,
jointly or in association with others, as an officer, director, consultant,
agent, employee, owner, principal, partner or stockholder of any business, or in
any other capacity,  provide services of the same or similar kind or nature that
he provides to the Company to, or have a financial interest in (excepting only
the ownership of not more than 1% of the outstanding securities of any class
listed on an exchange or the Nasdaq Stock Market), any competitor of the Company
(which means any person or organization that is in the business of or makes
money from designing, developing, or selling products or services similar and
competitive to those products and services developed, designed or sold by the
Company).  The “Non-Competition Period” is the period of Executive’s employment
hereunder plus a period of 18 months immediately thereafter.  In recognition,
acknowledgement and agreement that the Company’s business and operations extend
throughout North America, Latin America, the European Union, Asia and any other
worldwide location in which the Company does business, the parties agree that
the geographic scope of this covenant not to compete shall extend to North
America, Latin America, the European Union, Asia and any other worldwide
location in which the Company does business; provided, that in the event that
the geographic scope of North America, Latin America, the European Union, Asia
and any other worldwide location in which the Company does business is found to
be overly broad by a final, non-appealable judgment of a court of competent
jurisdiction, the geographic scope shall extend to North America; provided,
further that in the event that the geographic scope of North
10

--------------------------------------------------------------------------------

America is found to be overly broad by a final, non-appealable judgment of a
court of competent jurisdiction, the geographic scope shall extend to the United
States of America.
(b)          Without limiting the generality of Section 6(a) above, Executive
further agrees that during the Non-Competition Period, he will not, directly or
indirectly, in any capacity, either separately, jointly or in association with
others, solicit divert, take away, or attempt to solicit, divert, or take away
or otherwise contact any of the Company’s customers, vendors, or suppliers with
whom Executive had contact, responsibility for, or had acquired  confidential
information about by virtue of his or her employment with the Company at any
time during his or her employment, if such  contact is for the general purpose
of competing with the Company or interfering with the Company’s operations
during the Non-Competition Period.
(c)          Executive agrees that during the Non-Competition Period, he shall
not (i) contact in order to induce, solicit or encourage any person to leave the
Company’s employ and (ii) hire any person who is an employee or consultant under
contract with the Company or who was an employee or consultant during the twelve
(12) month period preceding such activity, without the Company’s written
consent.  Nothing in this paragraph is meant to prohibit an employee of the
Company that is not a party to this Agreement from becoming employed by another
organization or person.
(d)          The Non-Competition Period shall be tolled by and automatically
extended by the length of a breach by Executive, to the extent permitted by law.
(e)          Executive hereby agrees not to defame or disparage the Company or
its current or former affiliates and their respective current or former
officers, directors, members or employees.  Executive hereby agrees to cooperate
with the Company and its affiliates, upon reasonable request, in refuting any
defamatory or disparaging remarks by any third party made in respect of the
Company or its current or former affiliates and their respective current or
former officers, directors, members or employees.
(f)          For purposes of this Section 6 and Section 7 below, the “Company”
refers to the Company, and any current or former incorporated or unincorporated
affiliates or subsidiaries of the Company, and any successors or assigns of the
foregoing.

7.
Secret Processes and Confidential Information.

(a)          Executive agrees to hold in strict confidence and, except as the
Company may authorize or direct, not disclose to any person or use (except in
the performance of his services hereunder) any confidential information or
materials received by Executive from the Company and any confidential
11

--------------------------------------------------------------------------------

information or materials of other parties received by Executive in connection
with the performance of his duties hereunder.  For purposes of this Section
7(a), confidential information or materials shall include existing and potential
customer or vendor information, existing and potential supplier information,
product information, design and construction information, pricing and
profitability information, financial information, sales and marketing strategies
and techniques, know-how and negative know-how, product developments,
inventions, technical data, ideas, forecasting reports, marketing techniques and
materials, cost information, margin information, information regarding the
Company’s interactions with third parties, governmental entities and personnel,
personnel data, employee compensation, salary, and benefits, performance
reviews, and business plans, ideas or practices.  Confidential information or
materials shall not include any information that has entered or enters the
public domain through no fault of Executive, was already in Executive’s
possession or was available to Executive in a non-confidential basis before
disclosure, is independently developed by Executive without using the
confidential information or materials or the Company's resources, or is based on
Executive’s general knowledge or skills.  As to confidential information or
materials that constitute a trade secret, the restrictions in this paragraph
shall last for as long as the item qualifies as a trade secret under federal or
state law.  The restriction on Executive’s use or disclosure of the confidential
information or materials that do not constitute a trade secret shall remain in
force during Executive’s employment hereunder and until the earlier of (x) a
period of seven (7) years thereafter or (y) such information is of general
knowledge in the industry through no fault of Executive or any agent of
Executive.  Executive also agrees to return to the Company promptly upon its
request any Company information or materials in Executive’s possession or under
Executive’s control.  This Section 7(a) is not intended to preclude Executive
from being gainfully employed by another entity, organization, association or
person, or from being gainfully self-employed. Rather, it is intended to
prohibit Executive from using the Company’s confidential information or
materials in any subsequent employment or employment undertaken that is not for
the benefit of the Company during the identified period.
(b)          Executive will promptly disclose to the Company and to no other
person, firm or entity all inventions, discoveries, improvements, trade secrets,
formulas, techniques, processes, know-how and similar matters, whether or not
patentable and whether or not reduced to practice, which are conceived or
learned by Executive during the period of Executive’s employment with the
Company, either alone or with others, which relate to or result from the actual
or anticipated business or research of the Company or which result, to any
extent, from Executive’s use of the Company’s premises or property (collectively
called the “Inventions”).  Executive acknowledges and agrees that all the
Inventions shall be the sole property of the Company, and Executive hereby
assigns to the Company all of Executive’s rights and interests in and to all of
the Inventions, it being acknowledged and agreed by
12

--------------------------------------------------------------------------------

Executive that all the Inventions are works made for hire.  The Company shall be
the sole owner of all domestic and foreign rights and interests in the
Inventions.  Executive agrees to assist the Company, at the Company’s expense,
to obtain, maintain, and, from time to time, enforce patents and copyrights on
the Inventions, which assistance shall include Executive’s execution of any such
instruments or the performance of any such acts as may be reasonably requested
by the Company to perfect the Company's ownership of all legally protectable
rights in any Inventions.  To the extent that any such rights or interests
cannot be assigned under applicable law, and to the extent allowed by applicable
law, Executive hereby waives such rights and consents to any action of the
Company that otherwise would violate such rights in the absence of such waiver
or consent.  For the avoidance of doubt, nothing in this paragraph requires
Executive to assign or offer to assign to the Company any invention that
Executive developed entirely on his own time without using the Company's
equipment, supplies, facilities or trade secret information except for those
inventions that either: (1) relate at the time of conception or reduction to
practice of the invention to the Company’s business, or actual or demonstrably
anticipated research or development of the Company; or (2) result from any work
performed by Executive for the Company.
(c)          Upon the request of the Company, and, in any event, upon
termination of Executive’s employment with the Company for any reason, Executive
shall promptly deliver to the Company all Company property, including, but not
limited to, documents, passwords, data, records, notes, drawings, manuals,
credit cards, keys and key cards, computers, laptops, iPads, personal digital
assistants, cellular telephones, iPhones, Blackberry devices or similar
instruments, other equipment of any sort, badges, vehicles, and any other
property of the Company, and all other tangible information in whatever form
which pertains to the Company, and Executive will not retain any such property,
information or any reproduction or excerpt thereof.  In addition, upon the
Company’s request, Executive agrees to and shall also provide to (i) the
Company's IT department for removal of any information of the Company, the
Executive’s iPad, iPhone and/or personal computer/tablet/phone; provided, that
such device contains Company information and (ii) the Company any and all access
codes or passwords necessary to gain access to any computer, program or other
equipment that belongs to the Company or is maintained by the Company or on
Company property.  Further, Executive acknowledges an obligation and agrees not
to destroy, delete or disable any Company property, including items, files and
materials on computers and laptops.  Nothing in this Agreement or elsewhere
shall prevent Executive from retaining his desk calendars, address book and
rolodex, but not the contact information of any customers, vendors, or suppliers
of the Company.
(d)          Nothing in this Section 7 diminishes or limits any protection
granted by law to trade secrets or relieves Executive of any duty not to
disclose, use
13

--------------------------------------------------------------------------------

or misappropriate any information that is a trade secret for as long as such
information remains a trade secret.
(e)          Notwithstanding any provision in this Agreement or any agreements
on confidentiality, trade secrets or inventions, employment or severance
agreements, or any other agreement that Executive may have entered into with the
Company or any subsidiaries or affiliates thereof on or prior to the date hereof
(collectively, the “Confidentiality Agreements”), nothing contained in any of
the Confidentiality Agreements shall (i) prohibit Executive from cooperating
with or reporting to the staff of the Securities and Exchange Commission (“SEC”)
possible violations of any law or regulation of the SEC, (ii) prohibit Executive
from cooperating with or making other disclosures to the staff of the SEC that
are protected under the whistleblower provisions of any federal securities laws
or regulations or (iii) limit Executive’s right to receive an award for
information provided to the SEC staff in accordance with the foregoing.  In
addition, Executive shall not be prohibited from cooperating with or reporting
to any government agency, including the National Labor Relations Board, the
Department of Labor, or the Equal Employment Opportunity Commission or any other
federal, state or local agency or authority.  Executive does not need the prior
authorizations of the Company to engage in such cooperation, reports,
communications or disclosures and Executive is not required to notify the
Company if he engages in any such cooperation, reports, communications or
disclosures.
(f)          Nothing in this Agreement (or any prior agreement on
confidentiality to which Executive may be subject) diminishes or limits any
protection granted by law to trade secrets or relieves Executive of any duty not
to disclose, use, or misappropriate any information that is a trade secret, for
as long as such information remains a trade secret.  Additionally, nothing in
this Agreement (or any prior agreement on confidentiality to which Executive may
be subject) is intended to discourage Executive from reporting any theft of
trade secrets to the appropriate government official pursuant to the Defend
Trade Secrets Act of 2016 (“DTSA”) or other applicable state or federal law. 
Additionally, under the DTSA, a trade secret may be disclosed to report a
suspected violation of law and/or in an anti-retaliation lawsuit, as follows:

(i)
An individual shall not be held criminally or civilly liable under any Federal
or State trade secret law for the disclosure of a trade secret that:  (A) is
made (1) in confidence to a Federal, State, or local government official, either
directly or indirectly, or to an attorney; and (2) solely for the purpose of
reporting or investigating a suspected violation of law; or (B) is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal.

(ii)
An individual who files a lawsuit for retaliation by an employer for reporting a
suspected violation of law may disclose the trade

14

--------------------------------------------------------------------------------

secret to the attorney of the individual and use the trade secret information in
the court proceeding, if the individual: (A) files any document containing the
trade secret under seal; and (B) does not disclose the trade secret, except
pursuant to court order. Nothing in this Agreement (or any prior agreement on
confidentiality to which Executive may be subject) shall limit, curtail or
diminish the Company’s statutory rights under the DTSA, any applicable state law
regarding trade secrets or common law.

(g)          The sections and subsections in Sections 6 and 7 of this Agreement
shall be considered separate and independent from each other and any other
sections and/or subsections of this Agreement.  No invalidity of any one of
those provisions shall affect any other section or provision of this Agreement,
and, as such, the remaining provisions will remain in full force and effect. 
Any provision of this Agreement held invalid or unenforceable only in part or
degree will remain in full force and effect to the extent not held invalid or
unenforceable.  If any court of competent jurisdiction holds the geographic,
business, or temporal scope of any non-competition, non-solicitation, or
confidentiality provision  in this Agreement to be invalid or unenforceable,
then such restrictive covenant will be construed as a series of parallel
restrictive covenants and the geographic, business, or temporal scope of such
restrictive covenant will be deemed modified (including by application of any
"blue pencil" doctrine under applicable law) to the minimum extent necessary to
render such restrictive covenant valid and enforceable.
8.          Notices.  All notices or other communications hereunder shall be in
writing and shall be deemed to have been duly given (a) when delivered
personally, (b) upon confirmation of receipt when such notice or other
communication is sent by facsimile or telex, (c) one (1) business day after
delivery to an overnight delivery courier, or (d) on the fifth (5th) calendar
day following the date of deposit in the United States mail if sent first class,
postage prepaid, by registered or certified mail.  The addresses for such
notices shall be as follows:
(a)          For notices and communications to the Company:
Spectrum Brands Holdings, Inc.
3001 Deming Way
Middleton, Wisconsin 53562
Facsimile:  (608) 278-6363
Attention: General Counsel


(b)          For notices and communications to Executive: at the address set
forth in the records of the Company, as updated at the request of Executive from
time to time.
Any party hereto may, by notice to the other, change its address for receipt of
notices hereunder.
15

--------------------------------------------------------------------------------

9.          Section 409A.
(a)          This Agreement is intended to satisfy the requirements of
Section 409A of the Code (“Section 409A”) with respect to amounts, if any,
subject thereto and shall be interpreted and construed and shall be performed by
the parties consistent with such intent.  This Agreement may be amended at any
time, without the consent of Executive, to avoid the application of Section 409A
in a particular circumstance or to satisfy any of the requirements under
Section 409A.  Notwithstanding the foregoing, Executive shall be solely
responsible and liable for the satisfaction of all taxes and penalties that may
be imposed on or for the account of Executive in connection with payments and
benefits provided in accordance with the terms of this Agreement (including any
taxes and penalties under Section 409A of the Code), and neither the Company nor
any of its affiliates shall have any obligation to indemnify or otherwise hold
Executive (or any beneficiary) harmless from any or all of such taxes or
penalties.
(b)          Notwithstanding anything in this Agreement to the contrary, the
following special rule shall apply, if and to the extent required by
Section 409A, in the event that (i) Executive is deemed to be a “specified
employee” within the meaning of Section 409A(a)(2)(B)(i), (ii) amounts or
benefits under this Agreement or any other program, plan or arrangement of the
Company or a controlled group affiliate thereof are due or payable on account of
“separation from service” within the meaning of Treasury Regulations
Section 1.409A-1(h) and (iii) Executive is employed by a public company or a
controlled group affiliate thereof:  no payments hereunder that are “deferred
compensation” subject to Section 409A shall be made to Executive prior to the
date that is six (6) months after the date of Executive’s separation from
service or, if earlier, Executive’s date of death; following any applicable six
(6) month delay, all such delayed payments will be paid in a single lump sum on
the earliest permissible payment date.
(c)          Any payment or benefit due upon a termination of Executive’s
employment that represents a “deferral of compensation” within the meaning of
Section 409A shall be paid or provided to Executive only upon a “separation from
service,” as defined in Treas. Reg. § 1.409A-1(h).  Each payment made under this
Agreement shall be deemed to be a separate payment for purposes of
Section 409A.  Amounts payable under this Agreement shall be deemed not to be a
“deferral of compensation” subject to Section 409A to the extent provided in the
exceptions in Treasury Regulation §§ 1.409A-1(b)(4) (“short-term deferrals”) and
(b)(9) (“separation pay plans,” including the exception under subparagraph
(iii)) and other applicable provisions of Treasury Regulation § 1.409A-1 through
A-6.
(d)          Notwithstanding anything to the contrary in Agreement, any payment
or benefit under this Agreement or otherwise that is exempt from Section 409A
pursuant to Treasury Regulation § 1.409A-1(b)(9)(v)(A) or
16

--------------------------------------------------------------------------------

(C) (relating to certain reimbursements and in-kind benefits) shall be paid or
provided to Executive only to the extent that the expenses are not incurred, or
the benefits are not provided, beyond the last day of the second calendar year
following  the calendar year in which Executive’s “separation from service”
occurs; and provided further that such expenses are reimbursed no later than the
last day of the third calendar year following the calendar year in which
Executive’s “separation from service” occurs.  To the extent any indemnification
payment, expense reimbursement, or the provision of any in-kind benefit is
determined to be subject to Section 409A (and not exempt pursuant to the prior
sentence or otherwise), the amount of any such indemnification payment or
expenses eligible for reimbursement, or the provision of any in-kind benefit, in
one calendar year shall not affect the indemnification payment or provision of
in-kind benefits or expenses eligible for reimbursement in any other calendar
year (except for any life-time or other aggregate limitation applicable to
medical expenses), and in no event shall any indemnification payment or expenses
be reimbursed after the last day of the calendar year following the calendar
year in which Executive incurred such indemnification payment or expenses, and
in no event shall any right to indemnification payment or reimbursement or the
provision of any in-kind benefit be subject to liquidation or exchange for
another benefit. Each installment or amount separately payable under
Section 5(b) shall be treated as a separate payment for purposes of
Section 409A.
10.          General.
(a)          Dispute Resolution.  In the event of any dispute or claim relating
to or arising out of this Agreement, including without limitation, any claims of
breach of contract or unlawful employment discrimination, other than relating to
Sections 6 and 7 of this Agreement (collectively “Disputes”), such Disputes will
be resolved by binding arbitration conducted by the American Arbitration
Association (“AAA”) in Madison, Wisconsin, in accordance with the AAA’s National
Rules for the Resolution of Employment Disputes.  Except as provided otherwise
below in this Section 10(a), each party shall be responsible for its own
attorney’s fees and other costs incurred in any such arbitration proceeding;
provided that each party shall pay fifty percent (50%) of the cost of the
arbitration.  The parties mutually agree that the arbitrator shall have no
authority to award punitive or exemplary damages to the prevailing
party.  .  Within 20 days of the conclusion of the arbitration hearing, the
arbitrator shall prepare written findings of fact and conclusions of law.  Any
arbitration costs and expenses that are unique to arbitration or are in excess
of the costs of filing the same claim in a court of competent jurisdiction shall
be borne by the Company.  THE PARTIES EXPRESSLY WAIVE THEIR RIGHT TO A JURY
TRIAL.
(b)          Claims under Section 6 or 7.  With respect to any controversy,
claim or dispute under Section 6 or 7 of this Agreement, the parties each hereby
irrevocably submits to the exclusive jurisdiction of any court of the United
17

--------------------------------------------------------------------------------

States located in the State of Delaware or in a State Court in Delaware.  Except
as otherwise specifically provided in this Agreement, the parties undertake not
to commence any suit, action or proceeding based on any dispute between them
that arises out of or relates to Section 6 or 7 of Agreement in a forum other
than a forum described in this Section 10 provided, however, that nothing herein
shall preclude either party from bringing any suit, action or proceeding in any
other court for the purposes of enforcing the provisions of this Section 10 or
enforcing any judgment obtained by the Company.  The agreement of the parties to
the forum described in this Section 10 is independent of the law that may be
applied in any suit, action, or proceeding, and the parties agree to such forum
even if such forum may under applicable law choose to apply non-forum law.  The
parties waive, to the fullest extent permitted by applicable law, any objection
which they now or hereafter have to personal jurisdiction or to the laying of
venue of any such suit, action or proceeding brought in an applicable court
described in Section 10, and the parties agree that they shall not attempt to
deny or defeat such personal jurisdiction by motion or other request for leave
from any such court.  The parties agree that, to the fullest extent permitted by
applicable law, a final and non-appealable judgment in any suit, action or
proceeding brought in any applicable court described in Section 10 shall be
conclusive and binding upon the parties and may be enforced in any other
jurisdiction.
(c)          Waiver of Jury Trial; Service.  THE PARTIES EXPRESSLY AND KNOWINGLY
WAIVE ANY RIGHT TO A JURY TRIAL.  Each of the parties hereto agrees that this
Agreement involves at least $100,000 and that this Agreement has been entered
into in express reliance on Section 2708 of Title 6 of the Delaware Code.  Each
of the parties hereto irrevocably and unconditionally agrees that service of
process may be made on such party by mailing copies of such process to such
party at such party’s address as specified in Section 8 that service made
pursuant to the foregoing shall, to the fullest extent permitted by applicable
law, have the same legal force and effect as if served upon such party
personally within the State of Delaware.
(d)          Governing Law.  All matters relating to the interpretation,
construction, application, validity, and enforcement of this Agreement will be
governed by the laws of the State of Delaware without giving effect to any
choice or conflict of law provision or rule, whether of the State of Delaware or
any other jurisdiction, that would cause the application of laws of any
jurisdiction other than the State of Delaware.
(e)          Amendment; Waiver.  This Agreement may be amended, modified,
superseded, canceled, renewed or extended, and the terms hereof may be waived,
only by a written instrument executed by all of the parties hereto or, in the
case of a waiver, by the party waiving compliance.  The failure of any party at
any time or times to require performance of any provision hereof shall in no
manner affect the right at a later time to enforce the same.  No
18

--------------------------------------------------------------------------------

waiver by any party of the breach of any term or covenant contained in this
Agreement, whether by conduct or otherwise, in any one or more instances, shall
be deemed to be, or construed as, a further or continuing waiver of any such
breach, or a waiver of the breach of any other term or covenant contained in
this Agreement.
(f)          Successors and Assigns.  This Agreement shall be binding upon
Executive, without regard to the duration of his employment by the Company or
reasons for the cessation of such employment, and inure to the benefit of his
administrators, executors, heirs and assigns, although the obligations of
Executive are personal and may be performed only by him.  This Agreement shall
also be binding upon and inure to the benefit of the Company and its
subsidiaries, successors and assigns, including any corporation with which or
into which the Company or its successors may be merged or which may succeed to
their assets or business.
(g)          Entire Agreement.  This Agreement and the schedule hereto
constitute the entire understanding of the parties hereto with respect to the
subject matter hereof and supersede all prior negotiations, discussions,
writings and agreements between them with respect to the subject matter hereof,.
(h)          Counterparts.  This Agreement may be executed in several
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument.  Signatures delivered by facsimile
(including by “pdf”) shall be deemed effective for all purposes.
(i)          Mitigation.  In no event shall Executive be obligated to seek other
employment by way of mitigation of the amounts payable to Executive under any of
the provisions of this Agreement.
(j)          Equitable Relief.  Executive expressly agrees that breach of any
provision of Sections 6 or 7 of this Agreement would result in irreparable
injuries to the Company, that the remedy at law for any such breach will be
inadequate and that upon breach of such provisions, the Company, in addition to
all other available remedies, shall be entitled as a matter of right to
injunctive relief in any court of competent jurisdiction without the necessity
of posting bond or proving the actual damage to the Company.  If the Company or
one of its affiliates shall institute any action or proceeding to enforce any
such restrictive covenant, Executive hereby waives the claim or defense that the
Company or such affiliate has an adequate remedy at law and agrees not to assert
in any such action or proceeding the claim or defense that the Company has an
adequate remedy at law.  The foregoing shall not prejudice the Company’s right
to seek any other relief to which it may be entitled.
(k)          Severability.  Sections 6(a), 6(b), 6(c), 7(a), 7(b), 7(c), 10(a),
10(b), 10(c), 10(d), and 10(j) of this Agreement shall be considered separate
and
19

--------------------------------------------------------------------------------

independent from the other sections of this Agreement and no invalidity of any
one of those sections shall affect any other section or provision of this
Agreement.  However, because it is expressly acknowledged that the pay and
benefits provided under this Agreement are provided, at least in part, as
consideration for the obligations imposed upon Executive under Sections 6(a),
6(b), 6(c), 7(a), 7(b), 7(c), 10(a), 10(b), 10(c), 10(d), and 10(j) should (x)
Executive challenge those obligations or (y) any court of competent jurisdiction
determine that any of the provisions under these Sections is unlawful or
unenforceable, such that Executive need not honor those provisions and the
Executive does not honor those provisions, in each such case then Executive
shall not receive the pay and benefits, provided for in this Agreement following
termination (or if he has already received severance pay or benefits, Executive
shall be required to repay such severance pay and benefits, with the exception
of $1,000 that will be deemed consideration for the post-termination release of
claims, to the Company within ten (10) calendar days of written demand by the
Company) if otherwise available to Executive, irrespective of the reason for the
end of Executive’s employment.  Except as set forth in the preceding two
sentences, if any provision of this Agreement or the application thereof is held
invalid, the invalidity shall not affect other provisions or applications of
this Agreement which can be given effect without the invalid provisions or
applications and to this end the provisions of this Agreement are declared to be
severable.
(l)          Construction.  The parties acknowledge and agree that each party
has reviewed and negotiated the terms and provisions of this Agreement and has
had the opportunity to contribute to its revision.  Accordingly, the rule of
construction to the effect that ambiguities are resolved against the drafting
party shall not be employed in the interpretation of this Agreement.  Rather,
the terms of this Agreement shall be construed fairly as to both parties and not
in favor or against either party. All degermation and actions permitted to be
taken under this Agreement by or on behalf of the Company (including by the
Board or any committee thereof) may be taken in the sole discretion of the
Company and/or the Board or any committee thereof.
(m)          Cooperation.  Executive agrees to cooperate with the Company,
during the Term and for the six (6) years immediately thereafter, by being
reasonably available to testify on behalf of the Company or any Affiliate in any
action, suit, or proceeding, whether civil, criminal, administrative, or
investigative, and to assist the Company, or any Affiliate, in any such action,
suit or proceeding, by providing information and meeting and consulting at
mutually agreeable times and places with the Board or its representatives or
counsel, or representatives or counsel to the Company, or any Affiliate, as
reasonably requested; provided that such obligation to cooperate does not
unreasonably interfere with Executive’s business or personal affairs.  The
Company agrees to reimburse Executive for all reasonable expenses incurred
20

--------------------------------------------------------------------------------

by Executive in connection with his provision of testimony or assistance or
other cooperation contemplated by this Section.
(n)          Tax Withholding.  The Company and its affiliates may withhold from
any amounts payable to Executive hereunder all federal, state, city, foreign or
other taxes that the Company may reasonably determine are required to be
withheld pursuant to any applicable law or regulation (it being understood that
Executive shall be responsible for payment of all taxes in respect of the
payments and benefits provided herein).
(o)          Headings.  The headings in this Agreement are inserted for
convenience of reference only and shall not be a part of or control or affect
the meaning of any provision hereof.
(p)          Representations of Executive.  Executive represents, warrants and
covenants that as of the date hereof and as of the date Executive commences
employment with the Company:  (i) Executive has the full right, authority and
capacity to enter into this Agreement and perform Executive’s obligations
hereunder, (ii) Executive is not bound by any agreement that conflicts with or
prevents or restricts the full performance of Executive’s duties and obligations
to the Company hereunder during or after the Term and (iii) the execution and
delivery of this Agreement shall not result in any breach or violation of, or a
default under, any existing obligation, commitment or agreement to which
Executive is subject.
(q)          Clawback.  The Executive acknowledges that to the extent required
by applicable law (including without limitation Section 304 of the Sarbanes
Oxley Act and Section 954 of the Dodd Frank Act) or by applicable award
agreement, the Bonus and other incentive compensation shall be subject to any
required clawback, forfeiture, recoupment or similar requirement.


[signature page follows]


21

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

  SPECTRUM BRANDS HOLDINGS, INC.          
 
/s/ Ehsan Zargar
    By:  Ehsan Zargar     Title:  Executive Vice President,
General Counsel & Corporate Secretary  

  EXECUTIVE          
 
/s/ Jeremy W. Smeltser
   
Jeremy W. Smeltser
 

 
 
 
22

--------------------------------------------------------------------------------